Exhibit (a)(1)(ii) Letter of Transmittal To Accompany Repurchase Request of Shares of Beneficial Interest of ACP Advantage Strategic Opportunities Fund or ACP Institutional Strategic Opportunities Fund (ACP Funds Trust) All requests to have Shares repurchased must be RECEIVED by Pinnacle Fund Administration in proper form no later than 12:00 midnight Eastern Standard Time on May 1, 2008, unless the Offer to Purchase is extended To: ACP Funds Trust The person(s) signing this Letter of Transmittal (“Signor”) elects to participate in the Offer to Purchase and requests the repurchase by ACP Funds Trust (the “Funds”) of the shares of beneficial interest (the “Shares”) of the Fund listed herein in exchange for the Repurchase Price (defined below) for the Shares tendered and accepted, in cash.The repurchase price (“Repurchase Price”) is an amount equal to the net asset value of the Shares as of the close of the regular trading session of the New York Stock Exchange on June 30, 2008 (the “Net Asset Value Determination Date”).This Letter of Transmittal is subject to the terms and conditions described in the Offer to Purchase dated April 1, 2008.Receipt of the Offer to Purchase is acknowledged by the Signor.The Offer to Purchase and this Letter of Transmittal, which as amended or supplemented from time to time, constitute the repurchase offer (the “Repurchase Offer”). The Signor recognizes that there may be expenses associated with participation in the Repurchase Offer.A participating Shareholder may be charged a fee for assistance in transmitting the required documentation by the Shareholder’s broker, dealer, commercial bank, trust company, retirement plan trustee or other nominee (collectively, “Financial Intermediary”). Subject to, and effective upon, acceptance for payment of, or payment for, Shares presented for repurchase by the Signor in accordance with the terms and subject to the conditions of the Repurchase Offer (including, if the Repurchase Offer is extended or amended, the terms or conditions of any extension or amendment), the Signor hereby sells, assigns and transfers to, or upon the order of, the applicable Fund all right, title and interest in and to all of the Shares that are being presented for redemption as described in “Shares Tendered for Repurchase” that may be purchased by a Fund pursuant to the Repurchase Offer (and any and all dividends, distributions, other Shares or securities or rights issued or issuable in respect of such Shares on or after the Net Asset Value Determination Date) and the Signor irrevocably constitutes and appoints the Funds’ Administrator, Pinnacle Fund Adminisitration (the “Administrator”) as the true and lawful agent and attorney-in-fact of the Signor with respect to such Shares (and any such dividends, distributions, other Shares, or securities or rights), with full power of substitution (such power of attorney being deemed to be an irrevocable power coupled with an interest), to receive all benefits and otherwise exercise all rights of beneficial ownership of such Shares, subject to the succeeding paragraph, all in accordance with the terms and conditions set forth in the Repurchase Offer. The Signor hereby represents and warrants that: (a) the Signor has full power and authority to submit, sell, assign and transfer the Shares submitted for repurchase (and any and all dividends, distributions, other Shares or other securities or rights issued or issuable in respect of such Shares on or after the Net Asset Value Determination Date); (b) when and to the extent a Fund accepts the Shares for repurchase, that Fund will acquire good, marketable and unencumbered title thereto, free and clear of all liens, restrictions, charges, proxies, encumbrances, or other obligations relating to their sale or transfer, and not subject to any adverse claim; (c) on request, the Signor will execute and deliver any additional documents deemed by the Administrator or a Fund to be necessary or desirable to complete the sale, assignment and transfer of the submitted Shares (and any and all dividends, distributions, other Shares or securities or rights issued or issuable in respect of such Shares on or after the Net Asset Value Determination Date); and (d) the Signor has read and agreed to all of the terms of the Repurchase Offer. The Signor recognizes that, under certain circumstances set forth in the Offer to Purchase, the Funds may terminate or amend the Repurchase Offer or may not be required to repurchase any of the Shares presented for redemption.The Signor understands that the Administrator will cancel the repurchase request as to any Shares not repurchased by a Fund. Each Shareholder must also complete the Instructions Form as a condition of participation in the Repurchase Offer. The Signor understands that acceptance of Shares by the Fund for repurchase represents a binding agreement between the Signor and the repurchasing Fund upon the terms and conditions of the Repurchase Offer. All authority conferred or agreed to be conferred by this Letter of Transmittal shall survive the death or incapacity of the Signor and all obligations of the Signor under this Letter of Transmittal shall be binding upon the heirs, personal representatives, successors and assigns of the Signor. Except as stated in the Offer to Purchase, the Signor’s presentment of Shares for repurchase is irrevocable. Signor must provide the information requested in this Letter of Transmittal.Failure to furnish the information requested regarding account information will result in an incomplete redemption request, which will mean the Fund cannot repurchase the Shares tendered. NOTE: SIGNATURE(S) MUST BE PROVIDED BELOW INSTRUCTIONS Forming part of the terms and conditions of the Repurchase Offer 1.Guarantee of Signatures.No signature guarantee is required on this Letter of Transmittal if:(a) this Letter of Transmittal is signed by the registered holder(s) of Shares presented for redemption; (b) there is no change of registration for the Shares the Shareholder will continue to hold; and (c) the payment of the repurchase proceeds is to be sent to the registered owners of the Shares at the address shown on the Shareholder’s account statement.In all other cases, all signatures on this Letter of Transmittal must be guaranteed by an Eligible Institution (defined below). Signatures must be guaranteed by one of the following:a U.S. bank, trust company, credit union or savings association, or by a foreign bank that has a U.S. correspondent bank, or by a U.S. registered dealer or broker in securities, municipal securities, or government securities, or by a U.S. national securities exchange, a registered securities association or a clearing agency (each an “Eligible Institution” and together, “Eligible Institutions”).A notary cannot provide a signature guarantee.Please note: if you request your funds to be sent via ACH to a bank account other than one that is already noted on your account, a signature guarantee is required. 2.Delivery of Letter of Transmittal.A properly completed and duly executed Letter of Transmittal with any required signature guarantees and any other documents required by this Letter of Transmittal should be mailed or delivered to the Administrator at the appropriate address set forth herein and must be received by the Administrator prior to 12:00 midnight Eastern Standard Time on May 1, 2008.Letters of Transmittal should NOT be sent or delivered to the Funds. Delivery will be deemed made only when actually received by the Administrator.If delivery is by mail, registered mail with return receipt requested, properly insured, is recommended.Shareholders have the responsibility to cause the Letter of Transmittal and any other documents required by this Letter of Transmittal to be delivered in accordance with the Repurchase Offer. The method of delivery of this Letter of Transmittal and all other required documents is at the option and sole risk of the Shareholder presenting Shares for redemption.In all cases, sufficient time should be allowed to ensure timely delivery. The Letter of Transmittal should be sent to the Administrator at the following address: Pinnacle Fund Administration Attn:
